DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 12-31 are examined in this office action.  Claims 12, 13, 22, and 23 were amended. Claims 12-31 remain pending and are allowed in this office action. 

Priority
The examiner notes that the instant application is a continuation of US Application No. 15/898,693 filed 2/19/2018, which is a continuation of US Application No. 14/526,178 filed 10/28/2014, which claims priority to US Provisional Application 61/896,273 filed 10/28/2013. 

Response to Arguments
35 USC § 112(b) Rejections: 
Applicant’s arguments with respect to the previous 35 USC § 112(b) rejection of claims 12-31 (pg. 8 of remarks filed 12/8/2021) have been fully considered and they are persuasive. Applicant has amended claims 12, 13, 22, and 23 such that they obviate the previous issues in the § 112(b) rejection. The previous § 112(b) rejection of claims 12-31 is withdrawn. 
Double Patenting Rejections: 
Applicant’s arguments with respect to the previous double patenting rejections of claims 12-31 (pg. 9 of remarks filed 12/8/2021) have been fully considered and they are persuasive. The 

Allowable Subject Matter
Claims 12-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
As mentioned above, the previous § 112(b) issues have been clarified and applicant’s terminal disclaimer filed 12/8/2021 has overcome the previous double patenting rejections. 
Regarding 35 USC § 103, independent claims 12 and 22 are novel and non-obvious over the prior art for the following reasons: Tryba (US 20140129379 A1) generally teaches a method/system for automating the delivery of motor vehicle fuel using a mobile application running on a smartphone (Tryba: ¶ 0006-0007) wherein a user requests fuel service to be delivered to the user vehicle location (Tryba: ¶ 0012) to remote servers, and the servers return notification of price and time to service to the mobile application (Tryba: ¶ 0012). The servers further dispatch a fuel service vehicle to the user vehicle location following confirmation of the fuel service (Tryba: ¶ 0012), however, this does not occur in response to any fuel level determination or involve any of a fuel sensor, wireless appliance, on-board diagnostics system, or other elements that are in some way connected to the vehicle. The system of Tryba only teaches communication between a mobile phone and remote servers of the fuel service at a high level.
Similar to Tryba, Latorre (US 20130282500 A1) also teaches a method/system for location based fuel delivery via a fuel mobile app (Latorre: Fig. 1. step 14). Latorre further teaches that a user creates an account, i.e. a profile with respect to motor vehicle preferences, containing specific vehicle data such as a grade of fuel or service preferences (Latorre: Fig. 1 step 20; ¶ 0026), but the profile does not contain a fuel level threshold as required by applicant’s claim  1.  Latorre also teaches receiving the user vehicle’s location via the mobile app, and that the fuel delivery is relegated to a finite parking lot (Latorre: ¶ 0032), i.e. a geographic boundary in which the fuel service delivery is available, but the boundary does not explicitly indicate the availability of any specific “mobile fuel tanks.”  Similar to Tryba, Latorre also fails to teach any particular communication between a wireless appliance installed in a vehicle and the remote server regarding the fuel delivery, and merely describes ordering the fuel service by inputting a location to a mobile application and sending a request. 
Brown (US 20140077936 A1) does teach a vehicle computing system in Bluetooth communication with a user’s device (Brown: ¶ 0018) and information from a vehicle fuel sensor (Brown: ¶ 0035) to be provided to the user’s device.  The user may use their device to request current fuel information (Brown: ¶ 0034-0035) or receive alerts upon a vehicle reaching a particular fuel level (Brown: ¶ 0036-0037) notifying the user to turn off a fuel pump. However, Brown does not teach providing any of this information to a remote server and making the threshold determination by the remote server, as is required by applicant’s claims. In addition, the mechanisms of Brown occur while refueling is already taking place, so the fuel level information/alerts provided in Brown would not apply to a situation where refueling is being requested.  
Guo (US 20120191289 A1) teaches an in vehicle system with a CPU that is coupled to an electronic fuel sensor and GPS (Guo: ¶ 0006-0009). The CPU reads fuel level information from the fuel sensor, compares it to an alert threshold (Guo: ¶ 0027), and provides directions to refueling stations within the remaining range of the vehicle (Guo: ¶ 0028). Guo further teaches if the vehicle cannot reach a fuel station, i.e. below an emergency threshold, an emergency message is transmitted with the vehicles location (Guo: ¶ 0023, ¶ 0031-0032). However, Guo describes this emergency transmission at a high level, and does not teach transmitting the message to a remote server requesting refueling service by a mobile fuel tanker or that the threshold determination was made by comparing to a threshold stored in the remote server. 
Scofield et al (US 20130226443 A1) relates to a system that can provide fuel information from a fuel sensor to an on-board vehicle device or a user’s phone (Scofield: Fig. 1 and ¶ 0024-0032), but is otherwise unable to transmit a request for refueling to a remote server. 
Kantarjiev (US 20090094085 A1) and Tyler (US 20120223829 A1) generally teach geofences regarding service and/or refueling service boundaries, but also fail to teach the above features missing from Tryba, Latorre, Brown, or Guo, whether considered alone or in combination. 
The previously cited NPL Reference “Lipman” (NPL Reference “U” on the 9/10/2021 PTO-892) teaches a smart refueling system with options for using an in-vehicle navigation system to find refueling stations, and also discusses a wireless vehicle locator function that would allow stranded vehicles in need of refueling to receive rapid response and refueling (pgs. 2-5). A relevant foreign reference not already cited includes WO 2012094420 A1 to Vayda which teaches a single stop shopping facility wherein a customer can purchase a plurality of goods while their vehicle that is parked in a parking space is being refueled (pgs. 3-5). However, Lipman and Vayda also do not cure the deficiencies of the other prior art references discussed above. 
Therefore no combination of the prior art discussed above would have rendered claims 12 or 22 obvious to one of ordinary skill in the art. Dependent claims 13-21 and 23-31 depend from claims 12 and 22 therefore they are also allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNTER A MOLNAR/Examiner, Art Unit 3628            

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628